Title: To James Madison from João, Prince Regent of Portugal, 1 February 1816
From: João VI, Prince Regent of Portugal
To: Madison, James


                    § From João, Prince Regent of Portugal. 1 February 1816, Palace of Rio de Janeiro. Dom João by the grace of God prince regent of the United Kingdom of

Portugal, of Brazil, of the Algarves within and beyond the sea, of Guinea in Africa, and of the conquest, navigation, and commerce of Ethiopia, Arabia, Persia, and of India, sends greetings to the United States of America, with esteem and regard. The continuing health inconveniences, which have made it impossible until now for Mr. José Manoel da Camara to depart for the United States to carry out the charge for which he has been named as minister plenipotentiary near JM, the prince has found it advisable to name in his place, with the same character, Cavalier José Corréa da Serra, expecting, from the latter’s recognized merit, demonstrated knowledge, and proven loyalty, that he will discharge the duty the prince has assigned him, successfully maintaining the good harmony and understanding, which fortunately exists between the two countries, promoting the reciprocal advantages of each. Has no doubt that JM will receive Corréa with the usual welcome, giving him at the same time complete credence in whatever he brings before JM in the prince’s behalf, principally in whatever touches on the sincere affection and good will with which he always desires to please JM. May our lord keep the United States of America in his holy care. Written in the palace of Rio de Janeiro on the 1st. of February 1816.
                